Citation Nr: 0509524	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for fracture residuals, 
transverse process at L-3, with degenerative changes of the 
lumbar spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to February 
1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that increased the rating for the veteran's lumbar fracture 
residuals from 10 percent to 20 percent.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's lumbar disability does not require bed rest 
or the use of a leg or neck brace; causes no more than 
moderate limitation of motion (no greater than 30 degrees of 
forward flexion) after factoring pain on use; causes no 
associated orthopedic or neurological impairment; causes no 
ankylosis; and has never resulted in an incapacitating 
episode. 


CONCLUSION OF LAW

The criteria for an increased rating for fracture residuals, 
transverse process at L-3, with degenerative changes of the 
lumbar spine, currently rated as 20 percent disabling, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5285, 
5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of a March 2003 development letter 
from the RO to the veteran.  He was told of what was required 
to substantiate his increased rating claim and of his and 
VA's respective duties, and was asked to submit information 
and/or evidence that pertained to his claim to the RO.  

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on this issue until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claim, and 
based on the information and evidence obtained after adequate 
notice was provided, there is simply no indication that 
disposition of the claim would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    Under the facts of 
this case, discussed below, "the record has been fully 
developed."  Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains recent VA treatment records and the 
reports from VA examinations conducted in June 2002 and May 
2004.  In a July 2003 statement, the veteran indicated he had 
no additional evidence to submit, and there are no identified 
pertinent, outstanding records requiring further development.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

While the evaluation of a service-connected disability 
requires a review of the appellant's medical history, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 
4.2 (2004); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO has evaluated the veteran's fracture 
residuals as 20 percent disabling under DC 5010-5285, 
effective February 8, 2002, the date of claim.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that arthritis due to 
trauma under diagnostic code 5010 is the service-connected 
disorder, and it is rated as if residuals of a fracture of a 
vertebra under diagnostic code 5285 were the residual 
condition. 

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the spine as well as the resulting 
limitation of motion, if any, of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2004).  

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002). Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering - effective on September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPRECs 3-00, 7-03.

Under rating criteria in effect prior to September 26, 2003, 
residuals of a fracture of a vertebra was rated under DC 
5285.  That provision provided that a 100 percent rating was 
assigned if the disability was manifested by cord 
involvement, results in the veteran being bedridden, or 
requires long leg braces.  Without cord involvement, a 60 
percent rating was assigned if there was abnormal mobility 
requiring a neck brace (jury mast).  In all other cases, the 
disability was to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.

Under rating criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as 40 
percent if severe, 20 percent if moderate, and 10 percent if 
slight.  38 C.F.R. § 4.71a, DC 5292 (2003).

Effective September 26, 2003, vertebral fracture or 
dislocation, sacroiliac injury and weakness, and limitation 
of motion of the lumbar spine are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
68 Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. 
§ 4.71a).  The General Formula provides that with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings are 
assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Applying the facts in this case to the criteria set forth 
above, the criteria for an increased rating have not been 
met.  There is no evidence the veteran is bedridden or 
requires neck or leg braces.  VA examinations and treatment 
records show he ambulates well and without assistance.  He is 
currently rated as 20 percent disabling based on moderate 
limitation of motion, and the evidence does not reflect a 
severe limitation of lumbar motion that would allow for a 40 
percent rating under the old criteria.  38 C.F.R. § 4.71a, DC 
5285.  Similarly, the evidence does not show forward flexion 
of the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine that would allow 
for a 40 percent rating under the new criteria (from 
September 26, 2003, forward).  38 C.F.R. § 4.71a, General 
Rating Formula.     

On VA examination in June 2002, forward flexion was to 35 
degrees, extension was 30 degrees, lateral tilt (flexion) was 
15 degrees bilaterally, and there was no rotation of the 
lumbar spine.  A September 2003 VA treatment record addresses 
the lumbar spine disability but documents no specific range 
of motion testing results, instead noting generally the 
presence of "moderate limitation" with regard to lumbar 
flexion, extension, and rotation.  On VA examination in May 
2004, flexion was to 40 degrees, extension was to 10 degrees, 
lateral flexion was to 10 degrees, left and right, and 
rotation was to 10 degrees, left and right.  In a June 2004 
VA progress note, the veteran's trunk range of motion was 
described as grossly impaired in all directions, but no 
specific range of motion testing was accomplished; however, 
the treating physician indicated that overall no major change 
was reported.  The May 2004 examiner's opinion that the 
veteran's X-rays and MRIs are age appropriate goes against a 
finding of demonstrable deformity of a vertebral body.  

The veteran is entitled to be rated under the code that 
allows the highest possible evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After reviewing all 
pertinent provisions, however, the Board can find no basis on 
which to assign a higher or separate evaluation.

There is no evidence of lumbar ankylosis or that the 
veteran's lumbar disability is consistent with severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  See 38 C.F.R. § 4.71a, DCs 5289, 5293 
(2002).  The evidence demonstrates no listing of the whole 
spine, and while it can be argued the veteran suffers from 
marked limitation in forward flexion, it is not accompanied 
by a loss of lateral motion, and the May 2004 examiner noted 
the veteran's MRIs and X-rays have been essentially normal 
for his age.  See 38 C.F.R. § 4.71a, DC 5295 (2002).  
Accordingly, the alternate provisions of the old criteria do 
not support an increased rating. 

Likewise, the new criteria for evaluating intervertebral disc 
syndrome do not support an increased rating.  The evidence 
shows the veteran has never been prescribed bed rest for his 
lumbar disability and thus has never had what can be defined 
as an incapacitating episode.  38 C.F.R. § 4.71a, 5293 
(effective September 23, 2002).

The Board has also considered whether any neurologic and 
orthopedic components of the veteran's disability could be 
assigned separate evaluations without violating the rule 
against pyramiding.  In this case, however, the evidence of 
record shows that, aside from the veteran's reduced range of 
lumbar motion, there is no functional loss attributable to 
the lumbar spine disability.  For instance, bowel/bladder 
difficulty was specifically denied in September 2003, and as 
recently as June 2004, changes in bowel/bladder function were 
denied.  

Although VA treatment records since 2001 reflect increasing 
complaints of pain, neurologic and orthopedic deficits were 
essentially unreported.  The May 2004 examiner found some 
neurological impairment, namely difficulty walking and 
coordination problems in the lower extremities, but he 
concluded that the veteran's cervical myelopathy (not 
service-connected) was responsible for these problems.  Thus, 
such symptoms may not be considered in evaluating the 
veteran's service-connected lumbar disability.  38 C.F.R. 
§ 4.14 (2004) (The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation must be avoided).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Here, the findings on 
examination note that range of motion testing established 
movement to the point of pain, and the other DeLuca factors 
were either absent or attributed to an unrelated disability.  
The May 2004 examiner opined in regard to the transverse 
process fracture that while the veteran does have some 
residual low back pain, it is a minor problem in comparison 
to the signs and symptoms from the veteran's nonservice-
connected cervical cord impingement and myelopathy.

In conclusion, the criteria for an increased rating have not 
been met.  Where, as here, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
for application.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for fracture residuals, 
transverse process at L-3, with degenerative changes of the 
lumbar spine, currently rated as 20 percent disabling, is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


